DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4 and 8-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication 2020/0135554 to Hou et al.
Regarding Claim 1, Hou et al. teaches a method of processing a substrate, comprising: heating a substrate disposed in an interior volume of a process chamber and having a boron-containing film (52) deposited thereon (Paragraph 23, 32) to a predetermined temperature (Paragraphs 45, 83, 85, 91, 102, 114, 126, 138, Claims 18, 23 and 24); and supplying water vapor in a non-plasma state (Paragraphs 27, 68) to the interior volume at a predetermined pressure (Paragraphs 84, 89, 112, 124, 136, Claim 16) for a predetermined time, while maintaining the substrate at the predetermined temperature to anneal the substrate for the predetermined time and remove the boron-containing film.
Regarding Claim 2, Hou et al. teaches supplying at least one of O2, O3, N2O, CO2, or CO while the water vapor is being supplied to the interior volume (Paragraph 47, 66, 80, Examples).
Regarding Claim 4, Hou et al. teaches the predetermined temperature is about 400° C to about 500° C (Paragraphs 45, 83, 85, 91, 102, 114, 126, 138, Claims 18, 23 and 24).
Regarding Claim 8, Hou et al. teaches boron oxide, amorphous boron or boron and carbon mixture (Paragraphs 23, 32 and 146).
Regarding Claim 9, Hou et al. teaches the film is a hardmask (Paragraphs 6, 8, 12, 20, 23-32 and 146).
Regarding Claims 10 and 11, Hou et al. teaches about 2-30 minutes such as about 5 minutes (30-1200 seconds).

Claims 1, 4-13 and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication 2018/0350621 to Manna et al.
Regarding Claim 1, Manna et al. teaches a method of processing a substrate, comprising: heating a substrate (200) disposed in an interior volume of a process chamber (Figures 1 and 3) and having a boron-containing film (220) deposited thereon (boron carbide layer) to a predetermined temperature using heaters (140); and supplying water vapor (Paragraph 38, Claim 4) in a non-plasma state (steam) to the interior volume at a predetermined pressure for a predetermined time, while maintaining the substrate at the predetermined temperature to anneal the substrate for the predetermined time and remove the boron-containing film.
	Regarding Claims 4-7, 10, 11 and 15-19, Manna et al. teaches temperatures 300-700C, pressures 10-60 bars and time 1 minute to two hours (Paragraphs 6-8,  27, 28, 38, 39 and 41).
Regarding Claim 12, Manna et al. teaches chamber wall temperatures such as 250-275C (Paragraph 18).
Regarding Claim 13, Manna et al. teaches a process controller (380) includes a CPU and memory for process control (Paragraphs 24 and 36).
Regarding Claims 8, 9 and 20, Manna et al. teaches boron containing hardmask film (220) is one of boron oxide, amorphous boron or boron and carbon mixture (Paragraphs 3-16, 25-29).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2018/0350621 to Manna et al.
Regarding Claims 2, 3 and 14, as applied above, Hou et al.  teaches the method of the invention substantially as claimed, but does not expressly teach supplying at least one of O2, O3, N2O, CO2, or CO while the water vapor is being supplied.
However, Manna et al. teaches supplying other oxidizers such as oxygen (Paragraph 27). It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to provide other oxidizers such as oxygen with predictable results.

Claims 3, 5-7 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2020/0135554 to Hou et al. in view of US Patent Application Publication 2018/0350621 to Manna et al.
Regarding Claim 13, as applied above, Hou et al.  teaches the method of the invention substantially as claimed including a controller (158) for the process, but does not expressly teach a controller having program instructions executed by a processor. However, Manna et al. teaches a process controller (380) includes a CPU and memory for process control (Paragraphs 24 and 36). It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to provide a process controller including a CPU and memory for automated process control in the well-known manner. 
Regarding Claims 3, 5-7 and 17-19, as applied above, Hou et al. teaches the method of the invention substantially as claimed, but does not expressly teach temperatures of 500C and pressures of 10-50 bars or 20-60 bars such as 30bars. However, Manna et al. teaches (Paragraphs 39, 41) temperatures of 500C (300-700) and pressures of 10-50 bars or 20-60 bars such as 30bars (Paragraphs 6-8, 27, 28). It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to provide suitable temperatures and pressures for a boron-containing material removal using H2O and oxidizer with predictable results. 
Regarding Claims 12, Hou et al. teaches heating chamber walls (Paragraph 85) but does not expressly teach 250-300C temperatures. However, Manna et al. teaches temperatures such as 250-275C (Paragraph 18). It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to provide suitable chamber wall temperatures for a boron-containing material removal using H2O and oxidizer with predictable results. 
Regarding Claim 14, Hou et al. teaches supplying at least one of O2, O3, N2O, CO2, or CO while the water vapor is being supplied to the interior volume (Paragraph 47, 66, 80, Examples).
Regarding Claims 15 and 16, Hou et al. teaches the predetermined temperature is about 400° C to about 500° C (Paragraphs 45, 83, 85, 91, 102, 114, 126, 138, Claims 18, 23 and 24).
Regarding Claim 20, Hou et al. teaches boron oxide, amorphous boron or boron and carbon mixture (Paragraphs 23, 32 and 146).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Roberts P Culbert whose telephone number is (571)272-1433. The examiner can normally be reached Monday thru Thursday 7:30 AM-6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERTS P CULBERT/Primary Examiner, Art Unit 1716